 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9
     CARLOS ROMERO BURNETT,                         1:16-cv-01672-LJO-GSA-PC
10
                  Plaintiff,                        NOTICE AND ORDER THAT INMATE
11                                                  WITNESS IS NO LONGER NEEDED AS
           vs.                                      WITNESS IN THESE PROCEEDINGS,
12                                                  AND THE WRIT OF HABEAS CORPUS
     C/O G. MEIER, C/O R. REYNAGA,                  AD TESTIFICANDUM IS DISCHARGED
13   C/O C. HUCKLEBERRY, AND                        (ECF No. 81.)
     SERGEANT G. GARCIA,
14                                                  As to Carlos Romero Burnett #K-51273
                Defendants.
15   ________________________________/
16          The trial for this matter commenced on July 16, 2019 at 8:30 a.m.,
17   and Plaintiff Carlos Romero Burnett, inmate, has given testimony before the
18   Court. Plaintiff Carlos Romero Burnett, #K-51273 is no longer needed by
19   the Court as a witness in these proceedings, and the writ of habeas corpus
20   ad testificandum as to this inmate, issued on June 6, 2019, is HEREBY DISCHARGED.
21

22   IT IS SO ORDERED.

23      Dated:    July 16, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28
